                 Case 1:18-cv-10936-JSR Document 247 Filed 02/20/19 Page 1 of 1



      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      -------------------------- ------------------------------------------------------- x
      MARTIN TROTT and CHRISTOPHER SMITH, as Joint
      Official Liquidators and Foreign Representatives of
      PLATINUM PARTNERS VALUE ARBITRAGE FUND
      L.P. (in Official Liquidation) and PLATINUM
                                                                                                Civil Action No. 18-cv-10936-JSR
      PARTNERS VALUE ARBITRAGE FUND L.P. (in
      Official Liquidation),
                                           Plaintiffs,
                                                                                                  AFFIDAVIT OF SERVICE
                                   -against-                                                      ------------------------------------


      PLATINUM MANAGEMENT (NY) EEC, et al,

                                                           Defendants.
                                                                                        x
      STATE OF NEW YORK        )
                                   ) ss.:
      COUNTY OF NEW YORK       )




      Elvin Ramos, being duly sworn, deposes and says:

      1.      I am over 18 years of age, am employed by the firm of Holland & Knight, LLP, 31 W.
      52nd Street, New York, NY 10019, am not a party to this action and reside in the County of
      Queens, State of N ew York.

      2.      That on Thursday, January 31, 2019,1 served a true copy of the Summons in Civil
      Action and Amended Complaint with Exhibits 1-101 and Order signed and dated January
      24, 2019 by Judge Rakoff, by personally delivering them to the hands of Seth Gerszberg, at the
      offices of Holland & Knight LLP. Mr. Gerszberg is best described as a white male; 40 - 45 years
      old; standing 5’10” - 6’1” tall; weighting 200 - 215 lbs.; with dark hair and brown eyes.




      Sworn to before me this
      p.D'Uday of February, 2019
                                                                                             Elvin Ramos
                     L2L
      NotaryPublic
       ANTHONY C. KEENEY
   Notary Public, State of New York
          No. 01KE6181777
    Qualified in New York County
Commission Expires February 11,20sL-
